DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ claim amendments and the surprising anti-inflammatory/anti-bacterial properties cited in the Examples of Applicants’ Specification have prompted the Examiner to withdraw the obviousness rejection.
A new art search of the full scope of base claims 57, 62, and 66 by experts (STIC) using Registry and HCaplus databases of STN did not retrieve prior art.  See “SEARCH 6” summary in enclosed search notes.
A review of the “SEARCH 6” search results by the instant application’s inventor/assignee/owner names did not retrieve double patent references.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 09/16/2021, is withdrawn, since all claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/637,533
This Office Action is responsive to the amended claims of May 24, 2022.
Claims 55, 57-66, and 72-73 have been examined on the merits.  Claims 55, 63, and 65 are original.  Claims 57-62, 64, and 66 are currently amended.  Claims 72-73 are new.
Priority
Applicants identify the instant application, Serial #:  16/637,533, filed 02/07/2020, as a national stage entry of PCT/IL2018/050885, International Filing Date: 08/09/2018, which claims priority from U.S. Provisional Application 62/542,846, filed 08/09/2017.
The effective filing date is August 9, 2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of May 24, 2022.
The Examiner has reviewed the claim amendments and Reply of 05/24/2022.
The objection for hyperlink “http://” prefix within paragraphs [48] and [52] of the Specification (see paragraph 17 of previous Office Action) is withdrawn:  Applicants’ amended Specification of 05/24/2022 removes this prefix, as requested.
The indefiniteness rejection against “such as” within the claims (see paragraphs 18-20 of previous Office Action) is withdrawn:  Applicants deleted all occurrences of “such as”, as requested.
The obviousness rejection (paragraphs 21-23 in previous Office Action) is withdrawn.
While Applicants did amend their claims, they did not provide any traversing Remarks seeking to undermine the obviousness rejection.
The obviousness rejection was written to try to prove that cannabinoid analgesic from BABINSKI is responsible for treating the inflammation by reducing live bacterial cells causing the inflammatory disorders as instantly claimed.
Applicants amended base claims 57, 62, and 66 each require that the dental pulp associated disease comprise a reduction of live bacteria.  The Example 1 of Applicants’ Specification pages 28-29 shows surprising data that CBD dental preparations can treat dental bacterial infections and accelerates bone regeneration in a patient with acute pulpitis (page 29).  Furthermore, the dental CBD preparations have bactericidal properties and are anti-inflammatory in action (see Example 2 page 29; and explanation of Fig 11 on page 30 within Applicants’ Specification).
Thus, the obviousness rejection is withdrawn, at least due to the surprising/unexpected data reported by the instant application’s Specification.
Response to Amendment
Claim Objections
Claim 59 is objected to for awkward phraseology:  “a step of administering the effective amount a cannabinoid-based composition” (see line 2).  Don’t Applicants intend to add -- of -- :  -- a step of administering the effective amount of a cannabinoid-based composition -- ?  Claims 60-61 are similarly objected to as these claims refer back to claim 59 but do not remedy the rationale underpinning the basis for this objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55, 63, and 65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 55, purports to further limit canceled claim 53.  A dependent claim cannot properly further limit a canceled base claim.
Dependent claims 63 and 65, which also depends on canceled base claim 53, is similarly rejected as improperly further limiting a canceled claim.
These rejections are properly made FINAL as necessitated by Applicants’ claim amendments canceling claim 53 but not updating the dependency of the dependent claims.
Please cancel the rejected dependent claims to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 59-61 are objected to for awkward phraseology.  See “Claim Objections” section, above.
Claims 55, 63, and 65 are not presently allowable as written.
Claims 57-58, 62, 64, 66, and 72-73 are presently allowable as written.
The reference BABINSKI (U.S. 2007/0197509 A1), discloses a cannabinoid analgesic (para [0255]) paired with active compound (para [0253]) used to treat dental pulp inflammation conditions (para [0275]).
While BABINSKI used to be considered the primary reference in the previous obviousness rejection, it is no longer considered prior art in light of (1) Applicants’ amended claims; and (2) the surprising results found by Applicants showing cannabinoid-based compositions result in a reduction of live bacteria (see paragraph 17, above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625